Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 30, 2014

                                       No. 04-13-00720-CV

                                       Marilyn STEWART,
                                            Appellant

                                                 v.

                                 The CITY OF SAN ANTONIO,
                                          Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-09344
                      The Honorable Cathleen M. Stryker, Judge Presiding

                                              ORDER

        In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellant, Marilyn Stewart, file written proof with this court
no later than fifteen days from the date of this order that she has paid or made arrangements to pay
the fees for the preparation of the clerk’s record and reporter’s record for this appeal. If appellant
fails to file written proof within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b).

       It is so ORDERED on April 30, 2014.

                                                  _____________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2014.

                                                  _____________________________
                                                  Keith E. Hottle, Clerk